                           Case 19-10479-KG             Doc 19       Filed 03/11/19        Page 1 of 3



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         In re:                                                       Chapter 11

         F+W MEDIA, INC., et al.,1                                    Case No. 19-10479 (KG)

                                            Debtors.                  (Joint Administration Requested)



                            NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                              HEARING ON MARCH 12, 2019 AT 9:30 A.M. (ET)

         VOLUNTARY PETITIONS

         1.       Voluntary Petition Packages

                  A.     F+W Media, Inc. [Case No. 19-10479]
                  B.     New Publishing Holdings, Inc. [Case No. 19-10480]
                  C.     F+W Subscription Services, LLC [Case No. 19-10481]
                  D.     F+W Trade Show & Events, LLC [Case No. 19-10482]
                  E.     F+W OH e-Commerce, LLC [Case No. 19-10485]
                  F.     Former Quilting Inc. [Case No. 19-10483]
                  G.     The Writers Store, Inc. [Case No. 19-10486]
                  H.     F & W Media International Limited [Case No. 19-10484]
                  I.     F+W NH e-Commerce, LLC [Case No. 19-10487]

         INFORMATIONAL PLEADING

         2.       Declaration of Gregory J. Osberg in Support of Chapter 11 Petitions and First-Day
                  Motions [D.I. 2, 3/10/19]

         MATTERS GOING FORWARD

         3.       Debtors’ Motion for an Order, Pursuant to Bankruptcy Rule 1015 and Local Rule 1015-1,
                  Authorizing the Joint Administration of the Debtors’ Chapter 11 Cases [D.I. 3; 3/10/19]

         4.       Debtors’ Application for Entry of an Order Appointing Epiq Corporate Restructuring,
                  LLC as Claims Agent Effective as of the Petition Date [D.I. 4, 3/10/19]


         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.
01:24206329.1
                       Case 19-10479-KG        Doc 19       Filed 03/11/19   Page 2 of 3



         5.     Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363, and 364
                of the Bankruptcy Code, (I) Authorizing (A) Payment of Prepetition Obligations Incurred
                in the Ordinary Course of Business in Connection with Insurance Programs, Including
                Payment of Policy Premiums and Broker Fees; and (II) Authorizing Banks to Honor and
                Process Check and Electronic Transfer Requests Related Thereto [D.I. 5, 3/10/19]

         6.     Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 366 of the
                Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                Discontinuing Utility Services, (II) Deeming Utility Companies Adequately Assured of
                Future Payment, (III) Establishing Procedures for Determining Additional Adequate
                Assurance of Payment, and (IV) Granting Related Relief, Including Setting a Final
                Hearing Related Thereto [D.I. 6, 3/10/19]

         7.     Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363(b),
                507(a)(8), 541, 1107(a), and 1108 of the Bankruptcy Code, (I) Authorizing the Debtors to
                Pay Certain Prepetition Taxes and Fees and Related Obligations and (II) Authorizing
                Banks to Honor and Process Check and Electronic Transfer Requests Related Thereto
                [D.I. 7, 3/10/19]

         8.     Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a), 363,
                1107(a) and 1108 of the Bankruptcy Code: (I) Authorizing the Debtors to Pay Certain
                Prepetition Critical Vendor Claims; (II) Authorizing Banks to Honor and Process Check
                and Electronic Transfer Requests Related Thereto; and (III) Granting Certain Related
                Relief [D.I. 8, 3/10/19]

         9.     Debtors’ Motion for Entry of Order Authorizing Payment of Prepetition Claims of
                Foreign Vendors [D.I. 9, 3/10/19]

         10.    Debtors’ Motion for Entry of an Order Authorizing (A) the Debtors to (I) Pay Prepetition
                Employee Wages, Salaries, and Other Compensation, and Related Costs; (II) Pay
                Prepetition Employee Business Expenses; (III) Contribute to Prepetition Employee
                Benefit Programs and Continue Such Programs in the Ordinary Course; and (IV) Pay
                Workers’ Compensation Obligations; and (B) Banks to Honor and Process Check and
                Electronic Transfer Requests Related Thereto [D.I. 10, 3/10/19]

         11.    Debtors’ Motion for Entry of an Order Authorizing Debtors to Honor and Continue
                Certain Customer Programs and Customer Obligations in the Ordinary Course of
                Business [D.I. 11, 3/10/19]

         12.    Debtors’ Motion for Interim and Final Orders Authorizing (A) Continued Use of Cash
                Management System; (B) Maintenance of Existing Bank Accounts; (C) Continued Use of
                Existing Business Forms; (D) Continued Performance of Intercompany Transactions in
                the Ordinary Course of Business and Grant of Administrative Expense Status for
                Postpetition Intercompany Claims; and (E) Interim Suspension of Section 345(b) Deposit
                and Investment Requirements [D.I. 12, 3/10/19]


01:24206329.1
                                                        2
                         Case 19-10479-KG       Doc 19       Filed 03/11/19   Page 3 of 3



         13.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to
                  (A) Obtain Postpetition Financing and (B) Utilize Cash Collateral; (II) Granting
                  Adequate Protection to Prepetition Secured Lenders; (III) Providing Superpriority
                  Administrative Expense Status; (IV) Scheduling Final Hearing; and (V) Granting Related
                  Relief [D.I. 13, 3/10/19]

         Dated:    March 11, 2019
                   Wilmington, Delaware            /s/ Elizabeth S. Justison
                                                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                   Pauline K. Morgan (No. 3650)
                                                   Kenneth J. Enos (No. 4544)
                                                   Elizabeth S. Justison (No. 5911)
                                                   Allison S. Mielke (No. 5934)
                                                   Jared W. Kochenash (No. 6557)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 571-6600
                                                   Facsimile: (302) 571-1253

                                                   Proposed Counsel to the Debtors and
                                                   Debtors in Possession




01:24206329.1
                                                         3
